


Exhibit 10.54

 

BUNGE

 

Mr. Thomas M. Boehlert

[ADDRESS]

[ADDRESS]

 

December 7, 2016

 

Dear Thomas,

 

1.              Offer and Position

 

We are very pleased to extend an offer of employment to you for the position of
Executive Vice President and Chief Financial Officer of Bunge Limited (the
“Company”). You will report directly to the Chief Executive Officer of Bunge.
You will assume the role of Chief Financial Officer on January 1, 2017. This
offer of employment is subject to the terms and conditions set forth in this
letter and are conditioned on your satisfactory completion of certain
requirements, as more fully explained below. We are looking forward to having
you on the team leading this very important area of the Company and helping to
further Bunge’s growth and profitability.

 

2.              Start Date

 

Subject to satisfaction of the conditions described in this letter, your
anticipated start date is December 8, 2016 (the “Start Date”).

 

3.              Duties

 

In your capacity as Executive Vice President and Chief Financial Officer, you
will perform such duties and responsibilities that are commensurate with your
positions and such other duties as may be assigned to you from time to time by
the Board of Directors of the Company (the “Board”) or the Chief Executive
Officer of the Company, consistent with your role as a senior executive officer
of the Company. You agree to devote your full business time, attention and best
efforts to the performance of your duties and to the furtherance of the
Company’s interests. Notwithstanding the foregoing, you may perform charitable
and community activities and, subject to the Board’s prior written approval,
serve on the boards of other entities (public or private), provided that none of
these activities interferes with the performance of your duties under this
letter or creates a conflict of interest.

 

4.              Location

 

Your principal place of employment will be at our corporate headquarters in
White Plains, New York, subject to business travel as needed to fulfil your
employment duties and responsibilities.

 

--------------------------------------------------------------------------------


 

5.              Base Salary

 

During your employment with the Company, you will be entitled to receive a base
salary (“Base Salary”) at a rate of $680,000 per annum, payable in arrears in
substantially equal installments in accordance with the Company’s payroll
practices, as in effect from time to time. Any adjustments in Base Salary shall
be made by the Compensation Committee of the Board (the “Compensation
Committee”) in its sole discretion; provided, however, that such Base Salary may
be increased but not decreased.

 

6.              Transition Expenses

 

You will be paid a one-time lump sum amount of $30,000 within 30 days following
the Start Date to cover transition expenses (“Transition Payment”). If your
employment is terminated by the Company for Cause (as defined below) or if you
resign your employment without Good Reason (as defined below) prior to the first
anniversary of the Start Date, you agree to repay the gross amount of the
Transition Payment within 30 days following your termination date.

 

To the extent permitted by applicable law, you authorize the Company to deduct
from any amount due to you, including your final paycheck and any severance
benefits, the Transition Payment subject to repayment. If such deductions are
insufficient to reimburse the Company for the full amount owed, you will remain
personally liable for the remaining balance.

 

7.              Annual Bonus Program

 

Beginning in 2017, you will be eligible to participate in the Company’s Annual
Incentive Plan (or such successor plan) (the “AIP”). Your target bonus
opportunity will be 100% of your Base Salary, with a maximum pay out opportunity
of 250% of your target bonus opportunity. Actual payments will be determined
based on a combination of Company and individual performance goals achieved
against the applicable performance goals established by the Compensation
Committee of the Board of Directors (the “Compensation Committee”), in its
discretion, for the performance period. Your annual bonus opportunity will be
subject to the terms and conditions of the AIP (including timing of payments).

 

In the case of your death or Disability (as defined in the AIP), you will be
eligible to receive a pro rata portion of the annual bonus under the AIP for the
calendar year in which you terminate employment due to death or Disability based
on (i) the Company and individual performance goals achieved for the applicable
performance period and (ii) a fraction where the numerator is the number of days
in the fiscal year through your termination date and the denominator is the
total number of days in the fiscal year, payable at the time that bonuses are
payable to AIP participants generally.

 

2

--------------------------------------------------------------------------------


 

8.              Long Term Incentive Program

 

You will also be eligible for consideration for an annual equity award under the
Company’s 2016 Equity Incentive Plan (or such successor plan) (the “EIP”). The
aggregate value of the award on the grant date will be established annually by
the Compensation Committee, in its discretion, based on a competitive analysis
of Bunge’s peer companies and such other factors as determined by the
Compensation Committee. Awards are typically granted in the form of stock
options and performance based restricted stock units during the first quarter of
each calendar year. For the award that will be made in 2017, the target
aggregate value of your award on the grant date will be $1,800,000.

 

As soon as practicable following the Start Date, you will receive a one-time
equity award of 8,500 performance based restricted stock units (the “One Time
Equity Award”). The award will be subject to the terms and conditions of the EIP
and the applicable award agreement (substantially in the form of the award
agreement previously provided to you, with no material adverse changes to you)
and will vest on March 1, 2019, subject to the satisfaction of the Company based
performance objectives set forth in the award agreement.

 

Notwithstanding the forgoing, unless specifically prohibited by the EIP, in the
event of (i) the occurrence of a Change of Control (as defined in the EIP) and
(ii) a termination of your employment by the Company without Cause or by you for
Good Reason on or before the two year anniversary of the occurrence of a Change
of Control (the “Change of Control Treatment”):

 

(a)                     Any restrictions imposed on outstanding RSUs (as defined
in the EIP), if any, will be deemed to have expired;

 

(b)                     With respect to all outstanding Performance Units (as
defined in the EIP) and other performance-based awards, the Compensation
Committee (i) shall determine the greater of (x) the payout at the target number
of Performance Units granted for the entire Performance Period (as defined in
the EIP) and (y) the payout based upon the actual performance level attained as
of the last day of the calendar quarter immediately prior to the date of your
termination without Cause or resignation for Good Reason, in either case, after
giving effect to the accumulation of Dividend Equivalents (as defined in the
EIP), and (ii) shall pay to you the greater of such amounts, prorated based upon
the number of complete and partial calendar months within the Performance Period
which have elapsed as of the date of your termination without Cause or
resignation for Good Reason (as applicable). Payment shall be made in cash or in
shares, as determined by the Compensation Committee, in its discretion, on the
60th calendar day following the date of your termination of employment with the
Company;

 

(c)                      All outstanding and unvested Options and SARs (as such
terms are defined in the EIP) shall become immediately exercisable; and

 

(d)                     Any restrictions imposed on any outstanding and unvested
Other Awards (as defined in the EIP) shall be deemed to have expired.

 

3

--------------------------------------------------------------------------------


 

In the event of a Change of Control, any or all outstanding Awards (as defined
in the EIP) may be assumed or replaced by the successor entity. In the
alternative, the successor entity may substitute equivalent Awards that include
the Change of Control Treatment or provide substantially similar consideration
to you as was provided to shareholders of the Company (after taking into account
the existing provisions of the Awards), which substantially similar
consideration shall include the Change of Control Treatment. In the event such
successor entity refuses to assume, replace or substitute Awards, on the terms
provided above, pursuant to a Change of Control, then notwithstanding any other
provision in the EIP to the contrary, such Awards shall have their vesting
accelerate as to all shares subject to such Awards immediately prior to the
Change of Control and then such Awards will terminate. In addition, in the event
such successor entity refuses to assume, replace or substitute Awards, on the
terms above, the Compensation Committee will notify you in writing that such
Awards will be exercisable for a reasonable period of time determined by the
Compensation Committee in its discretion, and such Awards will terminate upon
the expiration of such period. Awards need not be treated similarly in a Change
of Control.

 

9.              Benefits and Perquisites

 

You will be eligible to participate in the employee benefit plans and programs
generally available to the Company’s U.S. based senior executives, subject to
the terms and conditions of such plans and programs. The Company will provide
you with a description of the plans and programs separately. You will be
entitled to paid time-off leave in accordance with the Company’s policies in
effect from time to time (for 2017, you will be eligible for 35 paid time-off
days). You will also be entitled to the fringe benefits and perquisites that are
generally made available to the Company’s U.S. based senior executives in
accordance with the eligibility and other provisions of such plans and programs.
The Company reserves the right to amend, modify or terminate any of its benefit
plans or programs at any time and for any reason. In addition, the Company will
provide you with coverage under the Company’s customary director and officer
indemnification arrangements, subject to applicable law.

 

10.            Severance Benefits

 

If your employment is terminated by the Company without Cause or by you for Good
Reason, subject to your execution of a release of claims in form and substance
reasonably satisfactory to both you and the Company that becomes irrevocable not
later than the 60th calendar day following the date of your termination of
employment (the “Release”), you will be eligible to receive the following: (i) a
lump sum severance payment equal to 12 months of your then prevailing Base
Salary, plus your target annual bonus opportunity for the year in which the
termination of employment occurs, payable on the date of the Company’s first
payroll following the 60th calendar day of the date of your termination of
employment; and (ii) a pro rata portion of the annual bonus under the AIP for
the calendar year in which you terminate employment based on (a) the Company and
individual performance goals achieved for the applicable performance period and
(b) a fraction where the numerator is the number of days in the fiscal year
through

 

4

--------------------------------------------------------------------------------


 

your termination date and the denominator is the total number of days in the
fiscal year, payable at the time that bonuses are payable to AIP participants
generally.

 

For purposes of this offer letter, “Cause” means the termination of your
employment with the Company because of:

 

(i)                                     any willful act or omission or any act
of gross negligence that constitutes a material breach by you of this letter;

 

(ii)                                  any willful and continued failure or
refusal by you to substantially perform the duties required of you;

 

(iii)                               your conviction of, or a plea of nolo
contendere to, a felony, under U.S. law or applicable state law or any similar
offense under non-U.S. law, or any misdemeanor or similar offense under non-U.S.
law involving moral turpitude (other than any traffic-related offense);

 

(iv)                              any willful commission of an act of fraud,
forgery, theft, misappropriation or embezzlement; or

 

(v)                                 any other willful misconduct by you that is
materially injurious to the financial condition or business reputation of, or is
otherwise materially injurious to, the Company;

 

provided, however, that, if an event of Cause relates to clauses (i) or
(ii) above, the Company may not terminate your employment for Cause unless
(a) the Company first gives you notice of its intention to terminate and of the
grounds for such termination within 90 days following such event and (b) you
have not, within 30 days following receipt of such notice, cured such Cause in a
manner that is reasonably satisfactory to the Compensation Committee, or in the
event such Cause is not susceptible to cure within such 30-day period, the
Compensation Committee reasonably determines that you have not taken all
reasonable steps within such 30-day period to cure such Cause as promptly as
practicable thereafter.

 

For purposes of this offer letter, “Good Reason” means your resignation of
employment with the Company because of (without your consent):

 

(a)                                 a failure by the Company to pay material
compensation due and payable to you in connection with your employment;

 

(b)                                 a material diminution of your duties,
responsibilities or positions from those set forth in Paragraph 3;

 

(c)                                  the occurrence of acts or conduct on the
part of the Company, its officers, representatives or stockholders that prevent
you from, or substantially hinder you in, performing your duties or
responsibilities pursuant to Paragraph 3; or

 

5

--------------------------------------------------------------------------------


 

(d)                                 if immediately prior to a Change of Control
Period your principal place of employment is located within the metropolitan New
York area, any relocation during the Change of Control Period at the request of
the Company of your principal place of employment to a location outside of the
metropolitan New York area (for purposes of this letter, a “Change of Control
Period” shall mean (i) the period occurring on the date of a Change of Control
(as defined in the EIP) and continuing for 24 months thereafter and (ii) to the
extent that you are terminated without Cause within the 12-month period
immediately prior to the date of a Change of Control and there is a reasonable
basis to conclude that such termination was at the request or direction of any
person acquiring control of the Company in such Change of Control, the 12-month
period immediately prior to the date of such Change of Control);

 

provided, however, that no event or condition in clauses (a), (b) and (c) above
will constitute Good Reason unless (i) you give the Company written notice of
your objection to such event or condition within 90 days following the
occurrence of such event or condition, (ii) such event or condition is not
corrected, in all material respects, by the Company in a manner that is
reasonably satisfactory to you within 30 days following the Company’s receipt of
such notice (or in the event that such event or condition is not susceptible to
correction within such 30-day period, you reasonably determine that the Company
has not taken all reasonable steps within such 30-day period to correct such
event or condition as promptly as practicable thereafter) and (iii) you resign
your employment with the Company not more than 30 days following the expiration
of the 30-day period described in the foregoing clause (ii).

 

11.       Restrictive Covenants.

 

As a condition of your employment and the benefits set forth in this letter, you
agree and acknowledge that you will be subject to the restricted covenants set
forth in the EIP award agreement applicable to your equity awards (including the
One-Time Equity Award).

 

During and after your employment with the Company, you will reasonably cooperate
with the Company in the defense or prosecution of any claims or actions now in
existence or which may be brought in the future against or on behalf of the
Company and in connection with any investigation or review of any federal, state
or local regulatory authority as any such investigation or review relates to
events or occurrences that transpired while you were employed by the Company or
any former or current member of the Company and its subsidiaries. The Company
will reimburse you for all reasonable costs and expenses incurred in connection
with your performance under this paragraph, including all reasonable attorneys’
fees and costs.

 

12.       Withholding

 

Any amounts paid to you as an employee of the Company will be subject to all
applicable withholdings and deductions.

 

6

--------------------------------------------------------------------------------


 

13.       Share Ownership Requirements

 

You will be required to comply with the Company’s share ownership requirements
as in effect from time to time. A summary of the guidelines currently in effect
is attached hereto as Attachment A.

 

14.       At-will Employment

 

Your employment with the Company will be for no specific period of time. Rather,
your employment will be at-will, meaning that you or the Company may terminate
the employment relationship at any time, with or without cause, and with or
without notice and for any reason or no particular reason. Although your
compensation and benefits may change from time to time, the at-will nature of
your employment may only be changed by an express written agreement signed by an
authorized officer of the Company.

 

15.       Section 409A

 

This letter is intended to comply with Section 409A of the Internal Revenue Code
(“Section 409A”) or an exemption thereunder and shall be construed and
administered in accordance with Section 409A or an applicable exemption. Any
payments under this letter that may be excluded from Section 409A either as
separation pay due to an involuntary separation from service or as a short-term
deferral shall be excluded from Section 409A to the maximum extent possible. For
purposes of Section 409A, each instalment payment provided under this letter
shall be treated as a separate payment. Any payments to be made under this
letter upon a termination of employment shall only be made upon a “separation
from service” under Section 409A. Notwithstanding any other provision of this
letter, if payment of any amount subject to Section 409A is triggered by a
separation from service that occurs while you are a “specified employee” (as
defined by Section 409A), then such payment will not be paid until the first
payroll date to occur following the six-month anniversary of your termination
date (the “Specified Employee Payment Date”) or, if earlier, on the date of your
death. The aggregate of any payments that would otherwise have been paid before
the Specified Employee Payment Date will be paid to you in a lump sum on the
Specified Employee Payment Date and thereafter, any remaining payments shall be
paid without delay in accordance with their original schedule. If any payment
subject to Section 409A is contingent on the delivery of a release by you and
could occur in either of two years, the payment will occur in the later year.
Nothing in this letter will be construed as a guarantee of any particular tax
treatment to you. You will be solely responsible for the tax consequences with
respect to all amounts payable under this letter, and in no event will the
Company have any responsibility or liability if this letter does not meet any
applicable requirements of Section 409A.

 

16.       Clawback

 

Any amounts payable under this letter will be subject to any policy (whether
currently in existence or later adopted) established by the Company that
provides for the clawback or recovery of compensation.

 

7

--------------------------------------------------------------------------------


 

17. Amendment.

 

This letter may only be amended or modified by a written agreement executed by
the parties to this letter or their respective successors or legal
representatives.

 

18. Governing Law

 

This letter shall be subject to the laws of the state of New York, without
regard to conflict of law principles. The parties to this letter agree that any
litigation or other proceeding commenced by either party shall be commenced in
the federal or state courts of White Plains, New York.

 

19. Entire Agreement.

 

This letter and the referenced documents and agreements constitute the entire
agreement between you and the Company with respect to the subject matter hereof
and supersede any and all prior or contemporaneous oral or written
representations, understandings, agreements or communications between you and
the Company concerning those subject matters.

 

20. Contingent Offer

 

This offer is contingent upon:

 

(a)         Verification of your right to work in the United States, as
demonstrated by your completion of an I-9 form upon hire and your submission of
acceptable documentation (as noted on the I-9 form) verifying your identity and
work authorization within three days of your Start Date.

 

(b)         Satisfactory completion of reference checks and a background
investigation.

 

(c)          Successful completion of a drug screen.

 

This offer will be withdrawn if any of the above conditions are not satisfied.

 

21. Representations

 

By accepting this offer, you represent that you are able to accept this job and
carry out the work that it would involve without breaching any legal
restrictions on your activities, such as non-competition, non-solicitation or
other work-related restrictions imposed by a current or former employer. You
also represent that you will immediately inform the Company about any such
restrictions and provide the Company with all relevant information, including
any agreements between you and your current or former employer describing such
restrictions on your activities. You further confirm that you will not remove or
take any documents or proprietary data or materials of any kind, electronic or
otherwise, with you from your current or former employer to

 

8

--------------------------------------------------------------------------------


 

the Company without written authorization from your current or former employer,
nor will you use or disclose any such confidential information during the course
and scope of your employment with the Company.

 

Thomas, I am delighted that you will be assuming the role of Executive Vice
President and Chief Financial Officer. If this letter expresses your
understanding of our agreement, your signature below will indicate your
acceptance of the terms herein. Should you have any questions do not hesitate to
call me.

 

Sincerely,

 

 

 

/s/ Deborah Borg

 

 

 

Deborah Borg

 

Chief Human Resources Officer

 

 

Acceptance of Offer

 

I have read, understood and accept all the terms of the offer of employment as
set forth in the foregoing letter. I have not relied on any agreements or
representations, express or implied that are not set forth expressly in the
foregoing letter and this letter supersedes all prior and contemporaneous
understandings, agreements, representations and warranties, both written and
oral, with respect to the subject matter of this letter.

 

Thomas Boehlert

 

 

 

 

 

Signed

/s/ Thomas Boehlert

 

 

 

 

 

Date

12/7/16

 

 

9

--------------------------------------------------------------------------------


 

Attachment A

 

BUNGE LIMITED

 

SHARE OWNERSHIP GUIDELINES

 

To better align the personal interest of senior management with the interests of
Bunge’s shareholders, the Board has established share ownership guidelines. The
guidelines detail the minimum amount of Bunge common shares senior executives
should hold. The guidelines took effect in 2005, and are required to be met
within five years of their effective date or, if later, from when the individual
initially joins the Executive Committee.

 

The guidelines are based on a multiple of the executive’s base salary. For
Bunge’s Chief Executive Officer, the guideline is six times base salary. For
executives reporting directly to the Chief Executive Officer, the guideline is
three times base salary.

 

Shares deemed to be owned for purposes of the share ownership guidelines include
shares owned directly by the executive, hypothetical share units held under
Bunge’s deferred compensation plans, 50 percent of the value of unvested time
based restricted stock units and 50 percent of the difference between the
exercise price and the fair market value of Bunge’s common shares for vested,
in-the-money stock options. Unvested stock options and unearned
performance-based restricted stock units do not count towards achievement of the
guidelines.

 

Senior executives are required to hold 50 percent of the net shares they acquire
through Bunge’s long-term incentive plans (such as stock options or restricted
stock units) until the guideline is met, 100 percent if the guideline has net
been met following the expiration of the five-year accumulation period.

 

10

--------------------------------------------------------------------------------
